Citation Nr: 1046027	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 1948 to January 
1950, from July 1950 to January 1952, and from March 1954 to June 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2009, the claim was remanded by the Board for further 
development, that development has been completed and it has since 
been returned for adjudication.

The Board notes that the June 2009 remand referred the 
issue of entitlement to service connection for diabetes, 
to include as due to Agent Orange exposure to the RO for 
appropriate consideration.  The Board notes that no action 
has been taken on this and again refers the issue for RO 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  The Veteran has a current diagnosis of coronary artery 
disease, and he has suffered a myocardial infarction.


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction, is 
presumed to have been incurred in-service.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010); 75 Fed.Reg. 53216 (August 31, 2010) (to be 
codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.

Governing law and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases includes ischemic heart disease.  
The term "ischemic heart disease" includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed.Reg. 53216 
(August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

II.  Analysis

The Veteran originally contended that he was entitled to service 
connection for a heart condition as secondary to squamous cell 
carcinoma of the left false vocal cord.  However, in light of a 
recent change in the law establishing a presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents that theory of entitlement need not be 
addressed.

The Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the Veteran 
was exposed to Agent Orange in service.

The evidence of record shows that the Veteran has a current 
diagnosis of coronary artery disease, and he has suffered a 
myocardial infarction.  Applying the law to the facts in this 
case, entitlement to service connection for coronary artery 
disease, status post myocardial infarction, on a presumptive 
basis is warranted.  See 38 C.F.R. §§ 3.307, 3.309; 75 Fed.Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).




ORDER

Entitlement to service connection for coronary artery disorder, 
status post myocardial infarction, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


